Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/06/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. 	Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer program perse. Specifically, claims 12-19 are directed to a system for facilitating distributed data search in a federated cloud, the system comprising: WO 2017/155464 PCT/SG2017/05010641 a search tree generator module configured to generate, at a computing cloud of the federated cloud, …a mapping module configured to map a selected set of nodes of the search tree … and an attribute condition informing module configured to inform, for each selected node …The disclosure does not make it clear that the system is a hardware. In  specification, Paragraph [0077] recites, the system 400 may further comprise a computer processor 408 capable of executing computer executable instructions (e.g., the search tree generator module 402, the mapping module 404, and/or the attribute condition informing module 406) [0079] recites, Similarly, a "module" may be a portion of a system according to various embodiments in the present invention and may encompass a "circuit" as above, or may be understood to be any kind of a logic-implementing entity there from. [0083] recites, It will be appreciated to a person skilled in the art that various modules described herein (e.g., the search tree generator module 402, the mapping module 404, and/or the attribute condition informing module 406) may be software module(s) realized by computer program(s) or set(s) of instructions executable by a computer processor to perform the required functions, or may be hardware module(s) being functional hardware unit(s) designed to perform the required functions. Therefore, a broadest reasonable interpretation of claims 12-19 covers a software. When the broadest reasonable interpretation of a claim covers a software per se, the claims must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.

4.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer program perse. Specifically, claim 20 is directed a computer program product, embodied in one or more computer-readable storage mediums. The broadest reasonable interpretation of “a computer readable medium” covers transitory propagating signals, which are non-statutory. The disclosure in [0085]  a computer program product, embodied in one or more computer-readable storage mediums (non-transitory computer-readable storage medium), comprising instructions (e.g., the search tree generator module 402, the mapping module 404, and/or the attribute condition informing module 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

5.	 Claims 1-20 are rejected under 35 U.S.C. 103 as being Sai Wu et al (Efficient B-tree based indexing for cloud data processing, The 36th International Conference on Very Large Data Bases, September 13-17, 2010, Singapore, Proceedings of the VLDB Endowment, VoL 3, No, I) hereby referred as Sai Wu et al is unpatentable over Guan Le et al (Gossip-based Hybrid Multi-attribute Overlay for Resource Discovery in Federated Clouds, 2012 Ninth IEEE International Conference on e-Business Engineering) hereby referred as Guan Le et al.

Regarding independent claim 1, Sai Wu et al teaches, a method of facilitating distributed data search in a federated cloud, the method comprising: a search tree structure for indexing a data set in the computing cloud (Figure 1 Page 1208 Section 3 Paragraph 2 To facilitate search for a secondary key, each 
    PNG
    media_image1.png
    150
    291
    media_image1.png
    Greyscale
compute node builds a B+ -tree for the key to index its local data (data shards assigned to the node), the search tree structure comprising a plurality of nodes, each node being associated with a data subset of the data set and a plurality of types of attribute conditions satisfied by said data subset associated with the node (Figure 1 Page 1209 Section 3 Paragraph 2 given a key value or range, to locate the corresponding 
mapping a selected set of nodes of the search tree structure to respective peer nodes of a peer-to-peer tree structure spanning a plurality of servers in a plurality of computing clouds of the … cloud, the peer-to-peer tree structure configured for routing a query for searching a data item in the … cloud and comprises a plurality of peer nodes, the plurality of peer nodes corresponding to the plurality of servers, respectively, in the plurality of computing clouds; and informing, for each selected node, the plurality of types of attribute conditions associated with the selected node to the corresponding mapped peer node such that the corresponding mapped peer node has associated therewith the plurality of types of attribute conditions (Page 1209 Section3 Paragraph 3 given a key value or range, to locate the corresponding B+ -trees, we build a global index (CG-index) over the local B+ -trees. Specifically, some of the local B+ -tree nodes (red nodes in Figure 1 
    PNG
    media_image2.png
    97
    219
    media_image2.png
    Greyscale
as shown above) are published and indexed in the remote compute nodes based on the overlay routing protocols. Note that to save the storage cost, we only store the following meta-data of a published B + -tree node: (blk, range, keys, ip), where blk is the disk block number of the node, range is the value range of the B+ -tree node (we will discuss it in the next section), keys are search keys in the B+ -tree node and ip is the IP address of the corresponding compute 
Sai Wu et al fails to explicitly teach, generating, at a computing cloud of the federated cloud,…
Guan Le et al teaches, generating, at a computing cloud of the federated cloud,… (Page 280 Section II A.  Federated Clouds: Paragraph 1 federated model for sharing resources among multiple clouds).
Guan Le et al also teaches, a search tree structure for indexing a data set in the computing cloud (Page 280 C. P2P technology in cloud computing: Structured infrastructures incorporate DHT into inter-cloud architecture. Ranjan, R, et al. [10-12] utilizes FreePastry as the basis for creation of Cloud peer overlay, and implements a variant of MX-CIF Quad tree data structure to support multidimensional query indexing), the search tree structure comprising a plurality of nodes, each node being associated with a data subset of the data set and a plurality of types of attribute conditions satisfied by said data subset associated with the node (Table 1 Page 280 Section II B. Multi-Attribute Query Routing in P2P Systems: Paragraph 1 researchers have designed revised overlay to adapt to multi-attribute query. Cai, Frank, et al. devised the Multi-Attribute Addressable Network (MAAN) [7]. MAAN built on Chord to provide both multi-attribute and range queries, claimed to be the first to service both query types in a structured P2P system. Also see (Figure 2, 3 Page 281, 282 Section III D. Hybrid Multi-Attribute Routing Algorithm:  Paragraph 1 GHMO accomplish multi-attribute search via hybrid method, routing to both structured neighbors and gossiping neighbors. Figure 3 shows hybrid routing algorithm. When a node N receives a request Q with resource vector Q_RV, N should check whether if message hops exceed Maximum hops. If it is true, multi-attribute search fails. Then Node N computes the similarity between Q_RV and N_RV. If similarity equals 1, the target resource is Node N and N returns “HIT”. Otherwise, Node N should make a routing choice to route message to other possible node. Page 280 paragraph 280 scalable multi-attribute hybrid overlay (MAHO) for range queries on the cloud. In the proposed overlay, each node with a resource list represents a cloud resource. According to the resource list, all nodes are aggregated into unstructured resource groups and become neighbors; related resource groups are clustered into resource clusters resulting in a hybrid overlay);
mapping a selected set of nodes of the search tree structure to respective peer nodes of a peer-to-peer tree structure spanning a plurality of servers in a plurality of computing clouds of the federated cloud, the peer-to-peer tree structure configured for routing a query for searching a data item in the federated cloud and comprises a plurality of peer nodes, the plurality of peer nodes corresponding to the plurality of servers, respectively, in the plurality of computing clouds (Table 1 Page 280 Section II B. Multi-Attribute Query Routing in P2P Systems: Paragraph 1  a P2P-based intelligent resource discovery (PIRD)[8] mechanism that weaves all attributes into a set of indices using locality sensitive hashing, and then maps the indices to a structured P2P. Page 280 B. Resource Identifier: Paragraph 1 GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB” (i.e., attribute conditions), lookup message would select <1, 2, 2> as discovery parameter (i.e., mapping. Also see (Figure 2, 3 Page 281, 282 Section III D. Hybrid Multi-Attribute Routing Algorithm:  Paragraph 1 GHMO accomplish multi-attribute search via hybrid method, routing to both structured neighbors and gossiping neighbors. Figure 3 shows hybrid routing algorithm. When a node N receives a request Q with resource vector Q_RV, N should check whether if message hops exceed Maximum hops. If it is true, multi-attribute search fails. Then Node N computes the similarity between Q_RV and N_RV. If similarity equals 1, the target resource is Node N and N returns “HIT”. Otherwise, Node N should make a routing choice to route message to other possible node). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Sai Wu et al to provide a method that provides a Gossip-based Hybrid Multi-attribute Overlay (GHMO) for effective resource discovery in federated clouds. GHMO enhances structured overlay with gossip protocol, expanding possible routing ranges to improve the efficiency multi-attribute search. A weight overlay is introduced in the case of routing costs among federated clouds, and an improved neighbor selection strategy is raised to reduce routing costs in process of multi-attribute search as taught by Guan Le et al (Abstract).

Regarding dependent claim 2, Sai Wu et al and Guan Le et al teaches, the method according to claim 1. 
Guan Le et al further teaches, wherein each mapped peer node of the plurality of peer nodes has associated therewith routing information, the routing information comprising the plurality of types of attribute conditions informed by the corresponding selected node and a plurality of types of attribute conditions associated with each peer node of a subset of the plurality of peer nodes related to the mapped peer node (Page 280 Section II B. Multi-Attribute Query Routing in P2P Systems: Paragraph 1 researchers have designed revised overlay to adapt to multi-attribute query. Cai, Frank, et al. devised the Multi-Attribute Addressable Network (MAAN) [7]. MAAN built on Chord to provide both multi-attribute and range queries, claimed to be the first to service both query types in a structured P2P system. Haiying, S et al. presents a P2P-based intelligent resource discovery (PIRD)[8] mechanism that weaves all attributes into a set of indices using locality sensitive hashing, and then maps the indices to a structured P2P. Page 280, 281 Also see Table 1, Section III B. Resource Identifier GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB”, lookup message would select <1, 2, 2> as discovery parameter (i.e., routing information comprises the types of attribute conditions related to the mapped peer node).

Regarding dependent claim 3, Sai Wu et al and Guan Le et al teaches, the method according to claim 2. 
Sai Wu et al further teaches, wherein each peer node of the subset of the plurality of peer nodes related to the mapped peer node is a parent peer node, a children peer node, an adjacent peer node, or a neighbour peer node to the mapped peer node in the peer-to-peer tree structure (Page 1209 Section3 Paragraph 3 The CG-index is disseminated to compute nodes in the system. To improve the search efficiency, the CG-index is fully buffered in memory, where each compute node maintains a subset of CG-index in its memory. As memory size is limited, only a portion of B + - tree nodes can be inserted into CG-index. Hence, we need to plan our indexing strategy wisely. In this system, we build a virtual expansion tree for the B+ -tree. We expand the B+ -tree from the root node step by step. If the child nodes are beneficial for the query processing (i.e., mapping a set of nodes based on indexing strategy which is based on the maintenance cost), we will expand the tree and publish the child nodes. Otherwise, we may collapse the tree to reduce maintenance cost and free up memory. Algorithm 1 shows the general idea of our indexing scheme).

Regarding dependent claim 4, Sai Wu et al and Guan Le et al teaches, the method according to claim 2. 
Guan Le et al further teaches, wherein the routing information comprises a routing table including a peer node entry for each peer node related to the mapped peer node, each peer node entry comprising a peer node identifier of the related peer node and the plurality of types of attribute conditions associated with the related peer node Page 280, 281 Also see Table 1, Section III B. Resource Identifier GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB”, lookup message would select <1, 2, 2> as discovery parameter (i.e., routing information comprises the types of attribute conditions related to the mapped peer node).
Sai Wu et al also teaches, wherein the routing information comprises a routing table including a peer node entry for each peer node related to the mapped peer node, each peer node entry comprising a peer node identifier of the related peer node and the plurality of types of attribute conditions associated with the related peer node (Page 1208 Section 1 Paragraph 8 The index server is responsible for serving requests that involve data shards indexed by the server. To route queries among the servers, all index servers are organized as a structured peer-to-peer network, BATON [20]. Each index server maintains connections to its neighbors in the network. It collects some B+ -tree nodes of its neighbors and thus knows data indexed by other servers (i.e., routing information associated with the nodes). A query routing algorithm traverses the network with neighbor links and returns all Bk-handle pairs. Page 1209 Section3 Paragraph 3 given a key value or range, to locate the corresponding B+ -trees, we build a global index (CG-index) over the local B+ -trees. Specifically, some of the local B+ -tree nodes (red nodes in Figure 1 as shown above) are published and indexed in the remote compute nodes based on the overlay routing protocols. Note that to save the storage cost, we only store the following meta-data of a published B + -tree node: (blk, range, keys, ip), where blk is the disk block number of the node, range is the value range of the B+ -tree node (we will discuss it in the next section), keys are search keys in the B+ -tree node and ip is the IP address of the corresponding compute node. Figure l(b) gives an example of mapping B+ -tree nodes to compute nodes in the overlay. To process a query, we first look up the CG-index for the corresponding B+ - tree nodes based on the overlay routing protocols. And then following the pointers of the CG-index, we search the local B + -trees in parallel).

Regarding dependent claim 5, Sai Wu et al and Guan Le et al teaches, the method according to claim 1. 
Guan Le et al further teaches, wherein the plurality of types of attribute conditions comprises a plurality of data value boundaries for different types of data attributes (Page 280 Section III B. Multi-Attribute Query Routing in P2P Systems Also see Table 1, Section B III B. Resource Identifier GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB” (i.e., finding a resource based on multi attribute conditions are the data boundaries. Based on specification, Paragraph [0073] By way of an example, a multi-attribute range query may include multi-attribute conditions (e.g., data value boundaries) such as {size between (100 KB, 1 GB); date between (01/01/2015, 30/06/2015); type="WGS"; organism="Zebrafish"}), lookup message would select <1, 2, 2> as discovery parameter).

Regarding dependent claim 6, Sai Wu et al and Guan Le et al teaches, the method according to claim 1. 
Sai Wu et al further teaches, wherein the selected set of nodes comprises children nodes of a root node of the search tree structure (Figure 1 Page 1209 Section 3 Paragraph 2 given a key value or range, to locate the corresponding B+ -trees, we build a global index (CG-index) over the local B+ -trees. Specifically, some of the local B+ -tree nodes (red nodes in Figure 1) are published and indexed in the remote compute nodes based on the overlay routing protocols. Figure 1, 3, shows the nodes selected are the child nodes of a root node). 

Regarding dependent claim 7, Sai Wu et al and Guan Le et al teaches, the method according to claim 1. 
Sai Wu et al further teaches, wherein mapping the selected set of nodes comprises: performing a network cost analysis on the peer-to-peer tree structure associated with mapping the selected set of nodes to the respective peer nodes of the peer-to-peer tree structure (Page 1209 Section 3 Paragraph 3 In this system, we build a virtual expansion tree for the B+ -tree. We expand the B+ -tree from the root node step by step. If the child nodes are beneficial for the query processing, we will expand the tree and publish the child nodes. Otherwise, we may collapse the tree to reduce maintenance cost and free up memory. Algorithm 1 shows the general idea of our indexing scheme. Initially, the compute node only publishes the root of its local B + -tree. Then, based on the query patterns and our cost model, we compute the benefit of expanding or collapsing the tree (line 4 and line 7). To reduce maintenance cost, we only publish internal B+ -tree nodes (we will not expand the tree to the leaflevel). Note that in our expanding/collapsing strategy, if a B + -tree node is indexed, its ascendent and descendant nodes will not be indexed. Overlay routing protocol allows us to jump to any indexed B + -tree nodes directly. Therefore, we do not need to start the search from the B+ -tree's root);
and adjusting the selected set of nodes for mapping to the respective peer nodes based on the network cost analysis (Page 1210 Section  5. ADAPTIVE TUNING adaptive indexing strategy based on the cost model of overlay routings. Our adaptive scheme selectively indexes local B+ -tree nodes according to query patterns by expanding the local B+ -tree from the root node dynamically  Section 5.1 Cost Modeling Paragraph 1 the cost of publishing a local B+ -tree node in the network under the adaptive approach. We do so by reviewing the procedures of query processing and index maintenance. Generally, we consider three types of costs: network routing cost, local search cost and index maintenance cost. Also see section 5.2 Tuning Algorithm).

Regarding dependent claim 8, Sai Wu et al and Guan Le et al teaches, the method according to claim 7. 
Sai Wu et al further teaches, wherein performing the network cost analysis comprises: determining, for the selected set of nodes, a network cost on the peer-to-peer tree structure associated with mapping the selected set of nodes to the respective peer nodes of the peer-to-peer tree structure; determining, for a second set of nodes of the search tree structure, a network cost on the peer-to-peer tree structure associated with mapping the second set of nodes to the respective peer nodes of the peer-to-peer tree structure, the second set of nodes being the selected set of nodes with one or more selected nodes thereof replaced by corresponding one or more children nodes thereof (Page 1209 Section 3 Paragraph 3 In this system, we build a virtual expansion tree for the B+ -tree. We expand the B+ -tree from the root node step by step. If the child nodes are beneficial for the query processing, we will expand the tree and publish the child nodes. Otherwise, we may collapse the tree to reduce maintenance cost and free up memory. Algorithm 1 shows the general idea of our indexing scheme. Initially, the compute node only publishes the root of its local B + -tree. Then, based on the query patterns and our cost model, we compute the benefit of expanding or collapsing the tree (line 4 and line 7). To reduce maintenance cost, we only publish internal B+ -tree nodes (we will not expand the tree to the leaflevel). Note that in our expanding/collapsing strategy, if a B + -tree node is indexed, its ascendent and descendant nodes will not be indexed. Overlay routing protocol allows us to jump to any indexed B + -tree nodes directly. Therefore, we do not need to start the search from the B+ -tree's root);
comparing the network cost determined for the selected set of nodes with the network cost determined for the second set of nodes; and adjusting the selected set of nodes to conform with the second set of nodes if the network cost determined for the second set of nodes is lower than the network cost determined for the selected set of nodes (Page 1211 Section 5.2 Tuning Algorithm Paragraph 3 Algorithm 3 and Algorithm 4 generalize our adaptive indexing strategy. In Algorithm 3, we show how to expand the indexed tree. In line 1, we collect the query statistics and generate a histogram to estimate the query patterns. We compare the cost of indexing a B + -tree node to the cost of indexing all its child nodes (line 5-7) (i.e., comparing the cost). If indexing the child nodes can improve the search performance, we will remove the index of the parent node and publish the indexes of the child nodes. In this way, we expand the indexed tree. The indexed B + -tree node should periodically report its cost status (line 9). Based on the reported status, we can decide whether to collapse the tree. In Algorithm 4, we show the process of collapsing. We group the received reports by their parent nodes (line 1-2). When we receive the reports from all the child nodes, we start to evaluate the cost of different index strategies (line 3-9). If indexing the parent node can reduce the maintenance cost, we replace the indexes of all the child nodes with the index of the parent node (line 6-8). Both Algorithm 3 and Algorithm 4 are invoked occasionally to tune the performance of CG-index (i.e., adjusting the selected set of nodes based on the cost analysis)).

Regarding dependent claim 9, Sai Wu et al and Guan Le et al teaches, the method according to claim 8. 
Sai Wu et al further teaches, wherein determining the network cost for the selected set of nodes comprises determining an index maintenance cost on the peer-to-peer tree structure associated with the selected set of nodes, wherein the index maintenance cost is determined based on, for each of the selected set of nodes, a probability of an event occurring on the selected node (Page 1210 Section 5. ADAPTIVE TUNING adaptive indexing strategy based on the cost model of overlay routings. Our adaptive scheme selectively indexes local B+ -tree nodes according to query patterns by expanding the local B+ -tree from the root node dynamically  Section 5.1 Cost Modeling Paragraph 1 the cost of publishing a local B+ -tree node in the network under the adaptive approach. We do so by reviewing the procedures of query processing and index maintenance. Generally, we consider three types of costs: network routing cost, local search cost and index maintenance cost. Also see section 5.2 Tuning Algorithm).

Regarding dependent claim 10, Sai Wu et al and Guan Le et al teaches, the method according to claim 9. 
Sai Wu et al further teaches, wherein the index maintenance cost is determined based on, for each of the selected set of nodes, respective probabilities of a plurality of types of events occurring on the selected node, the plurality of types of events comprising a node splitting event whereby the selected node splits in the search tree structure, a node merging event whereby the selected node merges with another node in the search tree structure, and a rebalancing event whereby the search tree structure is caused to rebalance by the splitting or merging event on the selected node (Page 1210 Section 5.1 Cost Modeling Table 5.1 Paragraph 4 To model the update cost in the local B+ -tree, we define the parameters in Table 5 .1. On average, the nodes of B + -tree have 3m/2 keys. Synchronization is performed when an indexed B+ -tree node splits or merges with other nodes. Thus, we need to compute the probability of splitting or merging a node n with height h(n) (i.e., rebalancing event is caused based on the h(n),height of the nodes). Where Psplit and Pmerge are the probabilities of splitting the node and merging the node, respectively. Furthermore, based on [22] we can compute the average updates required for triggering a splitting or merging based on height of the node. Page 1213 Section 7.1 Paragraph 2 In the CGIndex, most updates can be processed by nodes locally, because we only insert internal B+ -tree nodes to CG-index, which has few updates when update follows uniform distribution. Only a few requests, resulting in node splitting or merging, trigger a synchronization request to the network. In contrast, each insertion request in the ScalableBTree index triggers a network round-trip. If an internal node is being split or merged, it needs to broadcast the change to every node to update the version table).

Regarding dependent claim 11, Sai Wu et al and Guan Le et al teaches, the method according to claim 1. 
Sai Wu et al further teaches, wherein the peer-to-peer tree structure is a Balanced Tree Overlay Network (BATON) tree structure (Page 1208 Section 1 Paragraph 8 To route queries among the servers, all index servers are organized as a structured peer-to-peer network, BATON [20]).

Regarding independent claim 12, Sai Wu et al teaches, a system for facilitating distributed data search in a federated cloud, the system comprising:…a search tree structure for indexing a data set in the computing cloud (Figure 1 Page 1208 Section 3 Paragraph 2 To facilitate search for a secondary key, each 
    PNG
    media_image1.png
    150
    291
    media_image1.png
    Greyscale
compute node builds a B+ -tree for the key to index its local data (data shards assigned to the node), the search tree structure comprising a plurality of nodes, each node being associated with a data subset of the data set and a plurality of types of attribute conditions satisfied by said data subset associated with the node (Figure 1 Page 1209 Section 3 Paragraph 2 given a key value or range, to locate the corresponding B+ -trees, we build a global index (CG-index) over the local B+ -trees. Specifically, some of the local B+ -tree nodes (red nodes in Figure 1) are published and indexed in the remote compute nodes based on the overlay routing protocols).  
a mapping module configured to map a selected set of nodes of the search tree structure to respective peer nodes of a peer-to-peer tree structure spanning a plurality of servers in a plurality of computing clouds of the … cloud, the peer-to-peer tree structure configured for routing a query for searching a data item in the … cloud and comprises a plurality of peer nodes, the plurality of peer nodes corresponding to the plurality of servers, respectively, in the plurality of computing clouds; and an attribute condition informing module configured to inform, for each selected node, the plurality of types of attribute conditions associated with the selected node to the corresponding mapped peer node such that the corresponding mapped peer node has associated therewith the plurality of types of attribute conditions (Page 1209 Section3 Paragraph 3 given a key value or range, to locate the corresponding B+ -trees, we build a global index (CG-index) over the local B+ -trees. Specifically, some of the local B+ -tree nodes (red nodes in Figure 1 
    PNG
    media_image2.png
    97
    219
    media_image2.png
    Greyscale
as shown above) are published and indexed in the remote compute nodes based on the overlay routing protocols. Note that to save the storage cost, we only store the following meta-data of a published B + -tree node: (blk, range, keys, ip), where blk is the disk block number of the node, range is the value range of the B+ -tree node (we will discuss it in the next section), keys are search keys in the B+ -tree node and ip is the IP address of the corresponding compute node (Examiner interprets metadata as attribute conditions). Figure l(b) gives an example of mapping B+ -tree nodes to compute nodes in the overlay. To process a query, we first look up the CG-index for the corresponding B+ - tree nodes based on the overlay routing protocols. And then following the pointers of the CG-index, we search the local B + -trees in parallel. (Section3 Paragraph 3 Page 1209 The CG-index is disseminated to compute nodes in the system. To improve the search efficiency, the CG-index is fully buffered in memory, where each compute node maintains a subset of CG-index in its memory. As memory size is limited, only a portion of B + - tree nodes can be inserted into CG-index. Hence, we need to plan our indexing strategy wisely. In this system, we build a virtual expansion tree for the B+ -tree. We expand the B+ -tree from the root node step by step. If the child nodes are beneficial for the query processing (i.e., mapping a set of nodes based on indexing strategy which is based on the maintenance cost), we will expand the tree and publish the child nodes. Otherwise, we may collapse the tree to reduce maintenance cost and free up memory. Algorithm 1 shows the general idea of our indexing scheme);
Sai Wu et al fails to explicitly teach, a search tree generator module configured to generate, at a computing cloud of the federated cloud, …
Guan Le et al teaches, a search tree generator module configured to generate, at a computing cloud of the federated cloud, … (Page 280 Section II A.  Federated Clouds: Paragraph 1 federated model for sharing resources among multiple clouds).
Guan Le et al also teaches, a search tree structure for indexing a data set in the computing cloud (Page 280 C. P2P technology in cloud computing: Structured infrastructures incorporate DHT into inter-cloud architecture. Ranjan, R, et al. [10-12] utilizes FreePastry as the basis for creation of Cloud peer overlay, and implements a variant of MX-CIF Quad tree data structure to support multidimensional query indexing), the search tree structure comprising a plurality of nodes, each node being associated with a data subset of the data set and a plurality of types of attribute conditions satisfied by said data subset associated with the node (Table 1 Page 280 Section II B. Multi-Attribute Query Routing in P2P Systems: Paragraph 1 researchers have designed revised overlay to adapt to multi-attribute query. Cai, Frank, et al. devised the Multi-Attribute Addressable Network (MAAN) [7]. MAAN built on Chord to provide both multi-attribute and range queries, claimed to be the first to service both query types in a structured P2P system. Also see (Figure 2, 3 Page 281, 282 Section III D. Hybrid Multi-Attribute Routing Algorithm:  Paragraph 1 GHMO accomplish multi-attribute search via hybrid method, routing to both structured neighbors and gossiping neighbors. Figure 3 shows hybrid routing algorithm. When a node N receives a request Q with resource vector Q_RV, N should check whether if message hops exceed Maximum hops. If it is true, multi-attribute search fails. Then Node N computes the similarity between Q_RV and N_RV. If similarity equals 1, the target resource is Node N and N returns “HIT”. Otherwise, Node N should make a routing choice to route message to other possible node. Page 280 paragraph 280 scalable multi-attribute hybrid overlay (MAHO) for range queries on the cloud. In the proposed overlay, each node with a resource list represents a cloud resource. According to the resource list, all nodes are aggregated into unstructured resource groups and become neighbors; related resource groups are clustered into resource clusters resulting in a hybrid overlay);
a mapping module configured to map a selected set of nodes of the search tree structure to respective peer nodes of a peer-to-peer tree structure spanning a plurality of servers in a plurality of computing clouds of the … cloud, the peer-to-peer tree structure configured for routing a query for searching a data item in the … cloud and comprises a plurality of peer nodes, the plurality of peer nodes corresponding to the plurality of servers, respectively, in the plurality of computing clouds (Table 1 Page 280 Section II B. Multi-Attribute Query Routing in P2P Systems: Paragraph 1  a P2P-based intelligent resource discovery (PIRD)[8] mechanism that weaves all attributes into a set of indices using locality sensitive hashing, and then maps the indices to a structured P2P. Page 280 B. Resource Identifier: Paragraph 1 GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB” (i.e., attribute conditions), lookup message would select <1, 2, 2> as discovery parameter (i.e., mapping. Also see (Figure 2, 3 Page 281, 282 Section III D. Hybrid Multi-Attribute Routing Algorithm:  Paragraph 1 GHMO accomplish multi-attribute search via hybrid method, routing to both structured neighbors and gossiping neighbors. Figure 3 shows hybrid routing algorithm. When a node N receives a request Q with resource vector Q_RV, N should check whether if message hops exceed Maximum hops. If it is true, multi-attribute search fails. Then Node N computes the similarity between Q_RV and N_RV. If similarity equals 1, the target resource is Node N and N returns “HIT”. Otherwise, Node N should make a routing choice to route message to other possible node). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Sai Wu et al to provide a method that provides a Gossip-based Hybrid Multi-attribute Overlay (GHMO) for effective resource discovery in federated clouds. GHMO enhances structured overlay with gossip protocol, expanding possible routing ranges to improve the efficiency multi-attribute search. A weight overlay is introduced in the case of routing costs among federated clouds, and an improved neighbor selection strategy is raised to reduce routing costs in process of multi-attribute search as taught by Guan Le et al (Abstract).

Regarding dependent claim 13, Sai Wu et al and Guan Le et al teaches, the system according to claim 12. 
Guan Le et al further teaches, wherein each mapped peer node of the plurality of peer nodes has associated therewith routing information, the routing information comprising the plurality of types of attribute conditions informed by the corresponding selected node and a plurality of types of attribute conditions associated with each peer node of a subset of the plurality of peer nodes related to the mapped peer node (Page 280 Section II B. Multi-Attribute Query Routing in P2P Systems: Paragraph 1 researchers have designed revised overlay to adapt to multi-attribute query. Cai, Frank, et al. devised the Multi-Attribute Addressable Network (MAAN) [7]. MAAN built on Chord to provide both multi-attribute and range queries, claimed to be the first to service both query types in a structured P2P system. Haiying, S et al. presents a P2P-based intelligent resource discovery (PIRD)[8] mechanism that weaves all attributes into a set of indices using locality sensitive hashing, and then maps the indices to a structured P2P. Page 280, 281 Also see Table 1, Section III B. Resource Identifier GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB”, lookup message would select <1, 2, 2> as discovery parameter (i.e., routing information comprises the types of attribute conditions related to the mapped peer node).

Regarding dependent claim 14, Sai Wu et al and Guan Le et al teaches, the system according to claim 13. 
Guan Le et al further teaches, wherein the routing information comprises a routing table including a peer node entry for each peer node related to the mapped peer node, each peer node entry comprising a peer node identifier of the related peer node and the plurality of types of attribute conditions associated with the related peer node (Page 280, 281 Also see Table 1, Section III B. Resource Identifier GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB”, lookup message would select <1, 2, 2> as discovery parameter (i.e., routing information comprises the types of attribute conditions related to the mapped peer node).
Sai Wu et al also teaches, wherein the routing information comprises a routing table including a peer node entry for each peer node related to the mapped peer node, each peer node entry comprising a peer node identifier of the related peer node and the plurality of types of attribute conditions associated with the related peer node (Page 1208 Section 1 Paragraph 8 The index server is responsible for serving requests that involve data shards indexed by the server. To route queries among the servers, all index servers are organized as a structured peer-to-peer network, BATON [20]. Each index server maintains connections to its neighbors in the network. It collects some B+ -tree nodes of its neighbors and thus knows data indexed by other servers (i.e., routing information associated with the nodes). A query routing algorithm traverses the network with neighbor links and returns all Bk-handle pairs. Page 1209 Section3 Paragraph 3 given a key value or range, to locate the corresponding B+ -trees, we build a global index (CG-index) over the local B+ -trees. Specifically, some of the local B+ -tree nodes (red nodes in Figure 1 as shown above) are published and indexed in the remote compute nodes based on the overlay routing protocols. Note that to save the storage cost, we only store the following meta-data of a published B + -tree node: (blk, range, keys, ip), where blk is the disk block number of the node, range is the value range of the B+ -tree node (we will discuss it in the next section), keys are search keys in the B+ -tree node and ip is the IP address of the corresponding compute node. Figure l(b) gives an example of mapping B+ -tree nodes to compute nodes in the overlay. To process a query, we first look up the CG-index for the corresponding B+ - tree nodes based on the overlay routing protocols. And then following the pointers of the CG-index, we search the local B + -trees in parallel).

Regarding dependent claim 15, Sai Wu et al and Guan Le et al teaches, the system according to claim 12. 
Guan Le et al further teaches, wherein the plurality of types of attribute conditions comprises a plurality of data value boundaries for different types of data attributes (Page 280 Section III B. Multi-Attribute Query Routing in P2P Systems Also see Table 1, Section III B. Resource Identifier GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB” (i.e., finding a resource based on multi attribute conditions are the data boundaries. Based on specification, Paragraph [0073] By way of an example, a multi-attribute range query may include multi-attribute conditions (e.g., data value boundaries) such as {size between (100 KB, 1 GB); date between (01/01/2015, 30/06/2015); type="WGS"; organism="Zebrafish"}), lookup message would select <1, 2, 2> as discovery parameter).

Regarding dependent claim 16, Sai Wu et al and Guan Le et al teaches, the system according to claim 12. 
Sai Wu et al further teaches, wherein the mapping module is further configured to: perform a network cost analysis on the peer-to-peer tree structure associated with mapping the selected set of nodes to the respective peer nodes of the peer-to-peer tree structure (Page 1209 Section 3 Paragraph 3 In this system, we build a virtual expansion tree for the B+ -tree. We expand the B+ -tree from the root node step by step. If the child nodes are beneficial for the query processing, we will expand the tree and publish the child nodes. Otherwise, we may collapse the tree to reduce maintenance cost and free up memory. Algorithm 1 shows the general idea of our indexing scheme. Initially, the compute node only publishes the root of its local B + -tree. Then, based on the query patterns and our cost model, we compute the benefit of expanding or collapsing the tree (line 4 and line 7). To reduce maintenance cost, we only publish internal B+ -tree nodes (we will not expand the tree to the leaflevel). Note that in our expanding/collapsing strategy, if a B + -tree node is indexed, its ascendent and descendant nodes will not be indexed. Overlay routing protocol allows us to jump to any indexed B + -tree nodes directly. Therefore, we do not need to start the search from the B+ -tree's root);
and adjust the selected set of nodes for mapping to the respective peer nodes based on the network cost analysis (Page 1210 Section  5. ADAPTIVE TUNING adaptive indexing strategy based on the cost model of overlay routings. Our adaptive scheme selectively indexes local B+ -tree nodes according to query patterns by expanding the local B+ -tree from the root node dynamically  Section 5.1 Cost Modeling Paragraph 1 the cost of publishing a local B+ -tree node in the network under the adaptive approach. We do so by reviewing the procedures of query processing and index maintenance. Generally, we consider three types of costs: network routing cost, local search cost and index maintenance cost. Also see section 5.2 Tuning Algorithm).

Regarding dependent claim 17, Sai Wu et al and Guan Le et al teaches, the system according to claim 16. 
Sai Wu et al further teaches, wherein performing the network cost analysis comprises: determining, for the selected set of nodes, a network cost on the peer-to-peer tree structure associated with mapping the selected set of nodes to the respective peer nodes of the peer-to-peer tree structure; determining, for a second set of nodes of the search tree structure, a network cost on the peer-to-peer tree structure associated with mapping the second set of nodes to the respective peer nodes of the peer-to-peer tree structure, the second set of nodes being the selected set of nodes with one or more selected nodes thereof replaced by corresponding one or more children node thereof (Page 1209 Section 3 Paragraph 3 In this system, we build a virtual expansion tree for the B+ -tree. We expand the B+ -tree from the root node step by step. If the child nodes are beneficial for the query processing, we will expand the tree and publish the child nodes. Otherwise, we may collapse the tree to reduce maintenance cost and free up memory. Algorithm 1 shows the general idea of our indexing scheme. Initially, the compute node only publishes the root of its local B + -tree. Then, based on the query patterns and our cost model, we compute the benefit of expanding or collapsing the tree (line 4 and line 7). To reduce maintenance cost, we only publish internal B+ -tree nodes (we will not expand the tree to the leaflevel). Note that in our expanding/collapsing strategy, if a B + -tree node is indexed, its ascendent and descendant nodes will not be indexed. Overlay routing protocol allows us to jump to any indexed B + -tree nodes directly. Therefore, we do not need to start the search from the B+ -tree's root);
comparing the network cost determined for the selected set of nodes with the network cost determined for the second set of nodes; and adjusting the selected set of nodes to conform with the second set of nodes if the network cost determined for the second set of nodes is lower than the network cost determined for the selected set of nodes (Page 1211 Section 5.2 Tuning Algorithm Paragraph 3 Algorithm 3 and Algorithm 4 generalize our adaptive indexing strategy. In Algorithm 3, we show how to expand the indexed tree. In line 1, we collect the query statistics and generate a histogram to estimate the query patterns. We compare the cost of indexing a B + -tree node to the cost of indexing all its child nodes (line 5-7) (i.e., comparing the cost). If indexing the child nodes can improve the search performance, we will remove the index of the parent node and publish the indexes of the child nodes. In this way, we expand the indexed tree. The indexed B + -tree node should periodically report its cost status (line 9). Based on the reported status, we can decide whether to collapse the tree. In Algorithm 4, we show the process of collapsing. We group the received reports by their parent nodes (line 1-2). When we receive the reports from all the child nodes, we start to evaluate the cost of different index strategies (line 3-9). If indexing the parent node can reduce the maintenance cost, we replace the indexes of all the child nodes with the index of the parent node (line 6-8). Both Algorithm 3 and Algorithm 4 are invoked occasionally to tune the performance of CG-index (i.e., adjusting the selected set of nodes based on the cost analysis)).

Regarding dependent claim 18, Sai Wu et al and Guan Le et al teaches, the system according to claim 17. 
Sai Wu et al further teaches, wherein determining the network cost for the selected set of nodes comprises determining an index maintenance cost on the peer-to-peer tree structure associated with the selected set of nodes, wherein the index maintenance cost is determined based on, for each of the selected set of nodes, a probability of an event occurring on the selected node (Page 1210 Section 5. ADAPTIVE TUNING adaptive indexing strategy based on the cost model of overlay routings. Our adaptive scheme selectively indexes local B+ -tree nodes according to query patterns by expanding the local B+ -tree from the root node dynamically  Section 5.1 Cost Modeling Paragraph 1 the cost of publishing a local B+ -tree node in the network under the adaptive approach. We do so by reviewing the procedures of query processing and index maintenance. Generally, we consider three types of costs: network routing cost, local search cost and index maintenance cost. Also see section 5.2 Tuning Algorithm).

Regarding dependent claim 19, Sai Wu et al and Guan Le et al teaches, the system according to claim 18. 
wherein the index maintenance cost is determined based on, for each of the selected set of nodes, respective probabilities of a plurality of types of events occurring on the selected node, the plurality of types of events comprising a node splitting event whereby the selected node splits in the search tree structure, a node merging event whereby the selected node merges with another node in the search tree structure, and a rebalancing event whereby the search tree structure is caused to rebalance by the splitting or merging event on the selected node(Page 1210 Section 5.1 Cost Modeling Table 5.1 Paragraph 4 To model the update cost in the local B+ -tree, we define the parameters in Table 5 .1. On average, the nodes of B + -tree have 3m/2 keys. Synchronization is performed when an indexed B+ -tree node splits or merges with other nodes. Thus, we need to compute the probability of splitting or merging a node n with height h(n) (i.e., rebalancing event is caused based on the h(n),height of the nodes). Where Psplit and Pmerge are the probabilities of splitting the node and merging the node, respectively. Furthermore, based on [22] we can compute the average updates required for triggering a splitting or merging based on height of the node. Page 1213 Section 7.1 Paragraph 2 In the CGIndex, most updates can be processed by nodes locally, because we only insert internal B+ -tree nodes to CG-index, which has few updates when update follows uniform distribution. Only a few requests, resulting in node splitting or merging, trigger a synchronization request to the network. In contrast, each insertion request in the ScalableBTree index triggers a network round-trip. If an internal node is being split or merged, it needs to broadcast the change to every node to update the version table).

Regarding independent claim 20, Sai Wu et al teaches, a computer program product, embodied in one or more computer-readable storage mediums, comprising instructions executable by one or more computer processors to perform a method of facilitating distributed data search in a federated cloud, the method comprising: … a search tree structure for indexing a data set in the computing cloud (Figure 1 Page 1208 Section 3 Paragraph 2 To facilitate search for a secondary key, each 
    PNG
    media_image1.png
    150
    291
    media_image1.png
    Greyscale
compute node builds a B+ -tree for the key to index its local data (data shards assigned to the node), the search tree structure comprising a plurality of nodes, each node being associated with a data subset of the data set and a plurality of types of attribute conditions satisfied by said data subset associated with the node; (Figure 1 Page 1209 Section 3 Paragraph 2 given a key value or range, to locate the corresponding B+ -trees, we build a global index (CG-index) over the local B+ -trees. Specifically, some of the local B+ -tree nodes (red nodes in Figure 1) are published and indexed in the remote compute nodes based on the overlay routing protocols).
mapping a selected set of nodes of the search tree structure to respective peer nodes of a peer-to-peer tree structure spanning a plurality of servers in a plurality of computing clouds of the … cloud, the peer-to-peer tree structure configured for routing a query for searching a data item in the … cloud and comprises a plurality of peer nodes, the plurality of peer nodes corresponding to the plurality of servers, respectively, in the plurality of computing clouds; and informing, for each selected node, the plurality of types of attribute conditions associated with the selected node to the corresponding mapped peer node such that the corresponding mapped peer node has associated therewith the plurality of types of attribute conditions (Page 1209 Section3 Paragraph 3 given a key value or range, to locate the corresponding B+ -trees, we build a global index (CG-index) over the local B+ -trees. Specifically, some of the local B+ -tree nodes (red nodes in Figure 1 
    PNG
    media_image2.png
    97
    219
    media_image2.png
    Greyscale
as shown above) are published and indexed in the remote compute nodes based on the overlay routing protocols. Note that to save the storage cost, we only store the following meta-data of a published B + -tree node: (blk, range, keys, ip), where blk is the disk block number of the node, range is the value range of the B+ -tree node (we will discuss it in the next section), keys are search keys in the B+ -tree node and ip is the IP address of the corresponding compute node (Examiner interprets metadata as attribute conditions). Figure l(b) gives an example of mapping B+ -tree nodes to compute nodes in the overlay. To process a query, we first look up the CG-index for the corresponding B+ - tree nodes based on the overlay routing protocols. And then following the pointers of the CG-index, we search the local B + -trees in parallel. (Section3 Paragraph 3 Page 1209 The CG-index is disseminated to compute nodes in the system. To improve the search efficiency, the CG-index is fully buffered in memory, where each compute node maintains a subset of CG-index in its memory. As memory size is limited, only a portion of B + - tree nodes can be inserted into CG-index. Hence, we need to plan our indexing strategy wisely. In this system, we build a virtual expansion tree for the B+ -tree. We expand the B+ -tree from the root node step by step. If the child nodes are beneficial for the query processing (i.e., mapping a set of nodes based on indexing strategy which is based on the maintenance cost), we will expand the tree and publish the child nodes. Otherwise, we may collapse the tree to reduce maintenance cost and free up memory. Algorithm 1 shows the general idea of our indexing scheme);
Sai Wu et al fails to explicitly teach, generating, at a computing cloud of the federated cloud, …
Guan Le et al teaches, generating, at a computing cloud of the federated cloud,… (Page 280 Section II A.  Federated Clouds: Paragraph 1 federated model for sharing resources among multiple clouds).
Guan Le et al also teaches, a search tree structure for indexing a data set in the computing cloud (Page 280 C. P2P technology in cloud computing: Structured infrastructures incorporate DHT into inter-cloud architecture. Ranjan, R, et al. [10-12] utilizes FreePastry as the basis for creation of Cloud peer overlay, and implements a variant of MX-CIF Quad tree data structure to support multidimensional query indexing), the search tree structure comprising a plurality of nodes, each node being associated with a data subset of the data set and a plurality of types of attribute conditions satisfied by said data subset associated with the node (Table 1 Page 280 Section II B. Multi-Attribute Query Routing in P2P Systems: Paragraph 1 researchers have designed revised overlay to adapt to multi-attribute query. Cai, Frank, et al. devised the Multi-Attribute Addressable Network (MAAN) [7]. MAAN built on Chord to provide both multi-attribute and range queries, claimed to be the first to service both query types in a structured P2P system. Also see (Figure 2, 3 Page 281, 282 Section III D. Hybrid Multi-Attribute Routing Algorithm:  Paragraph 1 GHMO accomplish multi-attribute search via hybrid method, routing to both structured neighbors and gossiping neighbors. Figure 3 shows hybrid routing algorithm. When a node N receives a request Q with resource vector Q_RV, N should check whether if message hops exceed Maximum hops. If it is true, multi-attribute search fails. Then Node N computes the similarity between Q_RV and N_RV. If similarity equals 1, the target resource is Node N and N returns “HIT”. Otherwise, Node N should make a routing choice to route message to other possible node. Page 280 paragraph 280 scalable multi-attribute hybrid overlay (MAHO) for range queries on the cloud. In the proposed overlay, each node with a resource list represents a cloud resource. According to the resource list, all nodes are aggregated into unstructured resource groups and become neighbors; related resource groups are clustered into resource clusters resulting in a hybrid overlay);
mapping a selected set of nodes of the search tree structure to respective peer nodes of a peer-to-peer tree structure spanning a plurality of servers in a plurality of computing clouds of the … cloud, the peer-to-peer tree structure configured for routing a query for searching a data item in the … cloud and comprises a plurality of peer nodes, the plurality of peer nodes corresponding to the plurality of servers, respectively, in the plurality of computing clouds (Table 1 Page 280 Section II B. Multi-Attribute Query Routing in P2P Systems: Paragraph 1  a P2P-based intelligent resource discovery (PIRD)[8] mechanism that weaves all attributes into a set of indices using locality sensitive hashing, and then maps the indices to a structured P2P. Page 280 B. Resource Identifier: Paragraph 1 GHMO adopts nodes in the overlay to represent VM resource capability in federated clouds. For the capacity of VM is beyond one parameter, the identifier of VM resource can be denote as a vector. There are several levels for one particular resource capability, e.g. memory size can be 1GB, 2 GB, 4 GB or 8GB. So resource vector has numbers of parameters, which are in range of discrete values. Table I lists an example of resource vector. Each resource item has several capabilities, which denoted as identifier. When GHMO want to find a resource “CPU speed = 2.0 && CPU number = 2 && Memory size = 2GB” (i.e., attribute conditions), lookup message would select <1, 2, 2> as discovery parameter (i.e., mapping. Also see (Figure 2, 3 Page 281, 282 Section III D. Hybrid Multi-Attribute Routing Algorithm:  Paragraph 1 GHMO accomplish multi-attribute search via hybrid method, routing to both structured neighbors and gossiping neighbors. Figure 3 shows hybrid routing algorithm. When a node N receives a request Q with resource vector Q_RV, N should check whether if message hops exceed Maximum hops. If it is true, multi-attribute search fails. Then Node N computes the similarity between Q_RV and N_RV. If similarity equals 1, the target resource is Node N and N returns “HIT”. Otherwise, Node N should make a routing choice to route message to other possible node). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Sai Wu et al to provide a method that provides a Gossip-based Hybrid Multi-attribute Overlay (GHMO) for effective resource discovery in federated clouds. GHMO enhances structured overlay with gossip protocol, expanding possible routing ranges to improve the efficiency multi-attribute search. A weight overlay is introduced in the case of routing costs among federated clouds, and an improved neighbor selection strategy is raised to reduce routing costs in process of multi-attribute search as taught by Guan Le et al (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164